Citation Nr: 1452194	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted in order to grant a petition to reopen a claim for service connection for a heart disorder.

2. Entitlement to service connection for a heart disorder to include coronary artery disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claim for service connection for a heart disorder was previously denied in a January 1984 rating decision.  While the notice of decision letter is not of record, VA Form 07-5572 (Record of Disclosure of Information under Privacy Act) dated in February 1984 shows the Veteran personally requested a copy of all his service treatment records for "appeal preparation."  Thus, the Board finds that the Veteran received notice of the denial and his appellate rights, but ultimately decided to not proceed with an appeal.  Accordingly, the January 1984 rating decision is final.  38 U.S.C.A. §§ 7105(c) (West 2002) (formerly 38 U.S.C. § 4005(c) (1982)); 38 C.F.R. §§ 20.302, 20.1103 (2013) (formerly 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983)). 

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.   The Veteran's claim was remanded in July 2011 by the Board for further development.  

The issue of entitlement to service connection for a heart disorder is reopened below.  The merits of this claim are addressed in the REMAND portion of the decision below and the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran was denied service connection for a heart disorder in a January 1984 rating decision.  He ultimately did not appeal.  

2. A current diagnosis of coronary artery disease is both "new" and "material."  


CONCLUSION OF LAW

As the evidence received since the January 1984 rating decision that denied the claim for service connection for a heart condition is new and material, the claim is reopened.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, the Board is reopening and remanding his claim for service connection for a heart disorder.  Thus, any failure with respect to the duty to notify or assist is deemed nonprejudicial.

II. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

As stated above, the last prior, final decision for this claim occurred in January 1984.  Review of that rating decision reveals that the Board decided, in part, that the Veteran's then-current "[h]eart murmurs, arrhythmias and conduction abnormalities standing alone represent [an] incomplete diagnosis."  

The Veteran's VA treatment records reflect an extensive history of heart trouble, including a current diagnosis of coronary artery disease.  Additionally, he has had multiple heart attacks, angina attacks, and strokes since his discharge.  His coronary artery disease represents a current diagnosis for which he can be service connected.  This diagnosis is "new" as it was not of record at the time of the January 1984 denial.  It is also "material" as it is related to an unestablished fact necessary to substantiate his claim, as he was denied in part for not having a "complete" diagnosis at the time.  Therefore, the Veteran's claim is reopened.  





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder is reopened. 


REMAND

The Veteran's claim must be remanded so he can be afforded a VA examination to provide an opinion regarding the etiology of his current heart condition.  The VA must provide a medical examination when there is competent evidence of a current disability, evidence of an in-service injury, an indication that the current disability may be associated with service, and insufficient competent medical evidence on file to reach a decision.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

He has consistently alleged that he suffered from chest pains and angina attacks in-service and that he believes these to be related to his current heart condition.  Review of his service treatment records (STRs) reveals he indicated a history of "pain or pressure in chest" on his enlistment "Report of Medical History" dated April 1966.  Additionally, he was treated for chest pain in March 1967.  The Veteran has further alleged that at his separation examination a "heart murmur" was found, but that because he wanted to leave the military, it was not documented at the time.  His May 1968 separation examination is largely normal.  

There is insufficient medical evidence concerning the possibility his coronary artery disease is related to his active duty service.  To date, no VA opinion has been rendered regarding this possibility.  The Board is therefore remanding this claim to provide the Veteran a VA examination and etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any recent outstanding VA treatment records with the claims file.

2. Then, schedule the Veteran a new VA examination for his heart conditions.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

For each current heart condition diagnosed, including the Veteran's documented coronary artery disease, the examiner must render an opinion as to whether it is at least likely as not (50% or greater probability) that the condition is related to any in-service disease, event, or injury, or manifested within one year of service separation.  

If the examiner finds that any condition likely pre-dated his active duty service, he/she should provide an opinion as to whether it is at least likely as not (50% or greater probability) the condition was aggravated beyond its normal progression by the active duty service.  

The examiner must consider the Veteran's documented in-service treatment for chest pain, the Veteran's lay statements concerning his frequent experiences of chest pain in-service, and his extensive history of heart issues dating back to the 1980s, including his multiple heart attacks and strokes.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the examiner cannot provide an opinion without resorting to mere speculation, she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence or information, etc.

3. After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

4. Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


